Citation Nr: 1137968	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified before a Decision Review Officer (DRO) in October 2008.  A transcript of the hearing is of record.  

The Board notes that the Veteran also perfected appeals for the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), increased ratings for peripheral neuropathy of the right and left lower extremities, and entitlement to special monthly compensation for the loss of use of a creative organ.  However, during the pendency of the appeal, an October 2008 rating decision granted entitlement to special monthly compensation based on loss of use of a creative organ, effective May 6, 2005.  Then, in February 2011 written communication, the Veteran withdrew his appeals related to peripheral neuropathy, and PTSD.  Thus, although the Veteran earlier requested a BVA Travel Board hearing with respect to his PTSD and creative organ claims, since none of these issues are before the Board, a hearing is not necessary.  


FINDINGS OF FACT

1.  Defective hearing was identified on the Veteran's examination when he was accepted for active service.

2.  There was no increase in severity of the Veteran's preexisting hearing loss; and, therefore, the Veteran's hearing loss was not aggravated by service.

3.  The Veteran's current tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

CONCLUSIONS OF LAW

1.  The Veteran's preexisting bilateral hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in April 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the April 2006 notice, the matters were readjudicated in a June 2007 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  Records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran also submitted private treatment records and personal statements in support of his appeal.  Significantly, neither the Veteran nor his representative has identified any outstanding evidence that has not already been obtained.  

Next, a VA examination and opinion was obtained in February 2006 to address the nature and etiology of the Veteran's hearing loss and tinnitus.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that initially the February 2006 VA examiner did not have access to the Veteran's claims file.  However, in a February 21, 2006 addendum opinion, the same VA examiner indicated that the Veteran's claims file had been made available for review after his initial report had been entered.  After reviewing the Veteran's claims file and audiological examination, he was able to provide etiological opinions regarding the Veteran's bilateral hearing loss and tinnitus.  The Board finds that the VA opinions obtained at that time are more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In October 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Here, during the October 2008 DRO hearing, the DRO identified the issues on appeal.  See DRO Hearing Transcript (T.) at 1.  Also, information was solicited regarding his in-service noise exposure and the onset of both his hearing loss and tinnitus (2-3).  The Veteran additionally testified that he was receiving SSA benefits and these records were subsequently associated with the claims file.  The testimony did not reflect that there were any other outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board also notes that following the most recent February 2011 supplemental statement of the case (SSOC), the claims file contains various private treatment records pertaining to claims he has subsequently filed for his right foot big toe and nephropathy.  Waiver of RO review has not been provided.  The Board finds that these post-SSOC documents are not relevant to the issues on appeal.  The records include only anecdotal references to the presence of hearing loss and tinnitus, which was already established by the evidence of record.  No findings are made with regard to the etiology of either condition.    There is no prejudice in proceeding with consideration of the case without affording the RO an opportunity to review the evidence in question.  38 C.F.R. § 19.31 (2011).

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

The Veteran asserts that service connection is warranted for bilateral hearing loss and tinnitus based upon incurrence in service.  He maintains that he was exposed to noise and acoustic trauma in service when he was an Infantry Indirect Fire Crewman (motorman).  See August 2011 Appellant's Brief.  At his October 2008 DRO hearing he testified that he was exposed to loud noise without hearing protection.  See DRO T. at  2. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by 'clear and unmistakable' (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 'temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.'  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected. Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the 'positive' evidence in favor of the claim is in relative balance with the weight of the 'negative' evidence against the claim: the Appellant prevails in either event. However, if the weight of the evidence is against the Appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to entry to service in January 1969, the Veteran underwent a pre-induction audiological evaluation in November 1968.  The following audiological thresholds were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
35
LEFT
5
0
0
30
25

In a Report of Medical History completed at that time the Veteran denied ever having had, or currently having, hearing loss or ear trouble.  Although the examiner indicated that the Veteran was fit for duty and without defect, and did not comment as to the Veteran's degree of hearing loss, the Court, as noted above, has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Since thresholds evidencing some hearing loss were noted bilaterally on the November 1968 pre-induction examination, the Veteran is not entitled to the presumption of sound condition.  38 U.S.C.A. § 1111. 


A January 1971 separation examination reflected the following audiological thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

30
LEFT
0
0
0

0

In a Report of Medical History completed at that time the Veteran denied ever having had or currently having hearing loss or ear trouble. 

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A February 2006 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
65
75
LEFT
45
50
70
65
70

Speech audiometry revealed speech recognition ability of 58 percent in his right ear and 58 percent in his left ear.  The diagnosis was bilateral moderate to severe sensorineural hearing loss and tinnitus.  

In considering in-service incurrence, the Veteran's military occupational specialty (MOS) was an Infantry Indirect Fire Crewman.  See DD 214.  Moreover, personnel records reflect principal duties as a rifleman and ammo bearer.  The Veteran testified at his October 2008 DRO hearing that he was exposed to loud noise without hearing protection.  See DRO T. at 2.  Thus, in giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  See 38 U.S.C.A. § 1154.  

However, there is no indication that such exposure resulted in any injury.  As noted above, because defective hearing was noted on the examination when the Veteran was accepted for active service, the presumption of soundness is not for application. The fact that he was found physically qualified for active duty and accepted into active service is essentially a moot point.  The Report of Medical Examination at service entrance clearly demonstrates that the Veteran had defective hearing, bilaterally.  See Hensley. 

As for the question of whether the Veteran's preexisting hearing loss disorder was aggravated by his active service, the Board concludes that his hearing loss disorder was not further aggravated by active duty service.  Service treatment records are negative for complaints of, or treatment for, hearing loss or tinnitus.  Recognition is further given to the fact that the Veteran was examined and his hearing was tested upon separation in January 1971.  At his separation examination, the Veteran's hearing tested better than on entrance onto active duty.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  But see Browder v. Derwinski, 1 Vet. App. 204, 207 (1991) (the increase need not be so severe as to warrant compensation).  There is simply no evidence that the Veteran's preexisting defective hearing increased in severity during his active service.  The contrary is shown by the objective medical evidence.  Specifically, on Report of Medical History, rendered in connection with the Veteran's service discharge examination in January 1971, the Veteran denied having any problems with his hearing or his ears.

Next, the post-service evidence does not reflect complaints or treatment for bilateral hearing loss or tinnitus until October 2005, over thirty years following the Veteran's separation from active duty service.  Specifically, complaints associated with his hearing loss and tinnitus were first raised in his October 2005 claim.  A diagnosis of bilateral sensorineural hearing loss or tinnitus was not made until his February 2006 VA examination.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his bilateral hearing loss or tinnitus for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss and tinnitus since active duty service.  The Veteran indicated in his June 2006 notice of disagreement that his ears had been ringing since being exposed to motor fire and small arms fire in service, and that he also had worsening hearing loss since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of difficulty hearing or tinnitus because these require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.


Here, the Board finds that the Veteran's reported history of continued bilateral hearing loss (worsening) and tinnitus since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1971) and the initial report of symptoms in 2005, over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Consideration is also given to the fact that the Veteran initially filed a claim for diabetes and a toe injury in May 2004 and made no mention of bilateral hearing loss or tinnitus at that time.  Moreover, in September 1995 and January 2002 private treatment visits the Veteran denied ringing in his ears, which tends to undermine the veracity of his current assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, the Veteran reported at his February 2006 VA examination that he had experienced tinnitus for only the past 5 to 6 years.  Additionally, at his October 2008 DRO hearing, when asked if the Veteran had experienced tinnitus while he was in Vietnam, the Veteran replied "Well, I can't say that. I don't remember."  See DRO T. at 3.  When asked when he noticed a decrease in his hearing, the Veteran testified "maybe eight, nine years ago."  See Id.  The DRO asked the Veteran if he had an increase in his hearing loss in service, the Veteran testified "No."  See Id.  When asked if the first time he had complaints of tinnitus or ringing in his ears was about eight or nine years prior, he answered "I would say something like that. Yeah." See Id. 

This evidence significantly undermines the Veteran's assertion of experiencing worsening hearing loss in service and experiencing tinnitus since service.  There is simply no evidence, other than his own statements, which are noted to be contradictory in nature, to support his assertions of experiencing worsening bilateral hearing loss and tinnitus since service.

Accordingly, the Board finds the Veteran's statements asserting in-service worsening of hearing and continuity of tinnitus since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty.  To that end, the Board also places significant weight on the opinion of the VA examiner who examined the Veteran in February 2006.  There, after a review of the claims file and an examination of the Veteran's bilateral hearing and tinnitus disorders, the examiner's opinion was that it was less likely as not that the Veteran's hearing loss was due to noise exposure while in the military.  The VA examiner stated that the pre-induction examination from 1968 indicated a mild loss at the right ear at 4000 Hz. and a mild loss at the left ear at 3000 Hz.  He stated that the separation examination from 1971 tested 500, 1000, 2000, and 4000 Hz. and indicated hearing was within normal limits at the left ear, with a mild loss present at the right ear at 4000 Hz.  The VA examiner stated that this loss was no worse than the loss seen at this frequency at the time of the pre-induction examination and thus not due to noise exposure during service.  With respect to the Veteran's tinnitus, the VA examiner stated that given the late date of reported onset, the Veteran's tinnitus was less likely as not due to noise exposure while in the military.  

The fact that the VA examiner did not use terminology including "aggravation" in his opinion, with respect to the Veteran's hearing loss, does not render the opinion inadequate.  Rather, as discussed above, the objective medical evidence (in service audiology evaluations) shows no decrease of the Veteran's hearing but instead an actual improvement.  In other words, the Veteran's preexisting defective hearing did not increase in severity during service, and any hearing loss now present is not related to the Veteran's preexisting hearing loss. There is no contradicting medical evidence of record.  As the February 2006 VA examiner considered the information he had gathered from interviewing the Veteran and the Veteran's physical examination completed in early February 2006 when formulating his opinion, the Board finds the VA examiner's opinion to be of great probative value. 

The Veteran's statements and sworn testimony asserting that his bilateral hearing loss and tinnitus are the result of service has also been considered. On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is clearly competent to state that he experiences residuals of in-service hearing loss and tinnitus since service.  However, his assertions as to hearing loss are not deemed credible in light of the fact that service treatment records show that defective hearing was noted on examination at enlistment, and that he specifically denied having a current problems with his hearing when he was examined for discharge in January 1971.  Moreover, with respect to tinnitus, although the Veteran has asserted that his tinnitus is the result of service, his assertions are contradicted by his own reports in September 1995 and January 2002 private treatment visits were he denied tinnitus, and his October 2008 DRO hearing testimony where he stated he had only experienced these problems for the past 8-9 years.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), other organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are regarded as chronic diseases.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss or tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


